MacLean, J. (dissenting).
Literalness is the touchstone of the appellant and those with him making common cause. The sole significance accorded by common consent to the expression “ any two points ” in section 104 of the Railroad Law (in all else voluminously shown disputable), seems to be that a passenger may not ask to be taken just home again to his starting point. He may ask though, say the literalists, to be let out next door to it, no matter soever, how many be the points, the routes and the directions lying helter-skelter between. This literal view of “ one continuous trip between such points ” seems unlikely to occur upon perusal to a person of ordinary understanding, the first arbiter of the use of the words in their common meaning. Of this, it is significant that it has been rejected by each of the seven experienced justices to whom it was presented in the Municipal Court who in their function come into personal contact with a far larger number of persons than commonly do the justices of this tribunal, and have greater opportunities for arriving at the expectable acceptance of words in common use. It is unnecessary to go back to Dwarris to learn, or to cite cases to show, that the literal sense of terms yields to their reasonable construction. In this statute that literal sense of “ any two points ” is qualified by other terms: “ a continuous trip,” “ substantially as a single railroad,” and “ with a single rate of f&re,” or “ for a single fare.” The phrase “ continuous trip ” or “ continuous passage,” made familiar by practically all railroad tickets, not excursion, is.too well understood to be distorted into an endless journey, to and fro, around and around, the live-long day or night or both, as some might be' fain to make out, because of having home housings too hot or too cold, or because of having no housings at all. Its acceptation by travelers and by carriers *590is transportation of a person journeying in one direction according to the usual demands of the public and not the unusual demand of the sporadic person. The reasonable limitation of the literal sense to a general direction is accentuated by the comparison “ as a single railroad with a single rate of fare,” since, as is well known, in ordinary, as distinguished from excursion, traffic, passengers are not carried, so to say, there and back without tickets securing the right of a return journey, tickets compensated for by an occasion of an unusual number of passengers or by an extra rate of fare for the round trip. Passing by the fact that the statute mentions merely a transfer for a single fare, and not the succession of transfers assumedly granted, it remains to note that the salient objection to the extreme view of “ any two points ” is the. anomalous character of the legislation, if read in the literal sense imputed to it by the appellant and consorts. It is commonplace to say that the Legislature of this commercial State, with its presumptive knowledge of the incidents involved and presumably purposing the consequences of its act, hardly, for the sake of the relatively rare person actually desiring for trade or pleasure, nor for a penalty, to continue his or her trip backward, would intend to exempt a portion of the great business of transporting passengers in its incorporated cities and villages from the carrier’s control, to lay upon the carrier the necessity of carrying passengers over extended tours with repeated stop-overs at each intersecting point for the compensation of a single fare or for the payment of no fare at all, to make compulsory conveyance of passengers upon transfers obtained by subterfuge and so to promote the abuses of illicit trading in transfers and for the knocking down of fares, to expose the surface railroads to almost open cheating by crooked passengers and traders and employees. Casual observation by the uncom cemed citizen riding up and down and waiting at points of intersection shows sufficiently that such abuses now existing would be multiplied indefinitely. Ro evidence is offered by the appellant to contradict that introduced in such behalf by the respondent to emphasize this conclusion from easy observation, not gainsaid or questioned. Commercial as we *591are, if the carrying companies are to forego some of their legalized profits, the' profits to be foregone should go to the benefit, not of pilfering passengers, or traders or employees, but of the public, through taxation or percentages upon earnings (according to the several franchises and charters), payable to the State and to the municipalities and collected.
The judgment should be affirmed, with costs.
Judgment reversed and judgment given for plaintiff as demanded in complaint, with costs, with leave to defendant company to appeal to the Appellate Division.